Earl Warren: Number 69, Safeway Stores, Incorporated, Petitioner versus Harry V. Vance, Trustee in Bankruptcy for Frank Melvin Thompson, Bankrupt. Mr. Tittmann.
John B. Tittmann: May it please the Court. This case involves the same issue as the one which has just been argued. The Court of Appeals of the Tenth Circuit held that a private litigant did have a remedy for treble damages in diametric opposition to the decision of the Court of Appeals of the Seventh Circuit which was the source of the case you have just heard.
William J. Brennan, Jr.: Excuse me, Mr. Tittmann. Was the basis for the action against Safeway the same last clause with Section 3 that was the case against Nashville?
John B. Tittmann: No, Your Honor. In addition there was an allegation of territorial discrimination sales in one part of the United States at a different price than sales in another part of United States.
William J. Brennan, Jr.: Now, is that also covered by Section -- amended Section 2, that claim also become a complaint (Voice Overlap) Section 2.
John B. Tittmann: Conceivably but the compliant was not laid on a violation of Section 2 as amended by Section 1. It was limited in the first amended complaint to charge a violation of Section 3 of the Robinson-Patman Act. And the way the case arose, there's a motion to dismiss that was filed on the ground among others that no private remedy was available because it was not one of the antitrust laws embraced in the definition in Section 1 of the Clayton Act. The District Court sustained and dismissed on that ground alone without passing on other grounds presented. And the Court of Appeals reversed holding of course that the private remedy did exist. I realized that the issue has been already discussed in brief presented. I mean the difficult position of not wishing to repeat anymore than I have to. I --
Felix Frankfurter: -- before you involve on this substantive discussion to carry out Justice Brennan's question, Am I to inter -- are we to infer that your answer to his question is that (Inaudible) this arises under Section 3 like (Inaudible).
John B. Tittmann: Your Honor, my answer that I would not personally want to take the responsibility of inviting in amendment to the pleading but I think in fact it could be laid under Section 2 (a).
Felix Frankfurter: I mean it raises that -- it creates a new problem and that --
Speaker: It has not yet been so laid.
John B. Tittmann: It has not yet been so laid, Your Honor and it was so laid in the Mead case which I'm sure you will all recall. The allegation was both a violation of Section 2 of the Clayton Act as amended and of Section 3.
Felix Frankfurter: Well, is it fair to say that the cases before us on the pleading, leaving one side the problem that was amended, it is a Section 3 case.
John B. Tittmann: It is purely a Section 3 case on the pleadings now before this Court and has so been treated both by the court below and by counsel. I would like to address myself briefly to the reasoning of the Court of Appeals of the Tenth Circuit and for your information, the prior authorities which were available to that court and also the court of the Seventh Circuit. The decisions on this question in the District Courts were very limited. There are only two outstanding. Our Court of Appeals relied upon Judge Yankwich's decision in the Balian Ice Cream case in California which was cited in the briefs. Adapted its reasoning and based its decision on that wholly. After that decision, our District Judge, Judge Rogers analyzed that case and decided contrary specifically and our Court of Appeals overruled him but the Court of Appeals of the Seventh Circuit relied on Judge Roger's decision. So we have two conflicting District Court decisions and they are the only ones of any importance because they are the only ones that analyze or attempt to analyze the problem and two conflicting Circuit Courts. Now, all of those courts had assumed that the position was sound that the definition of antitrust laws as used in Section 1 of the Clayton Act was exclusive. Judge Yankwich, as well as our Court of Appeals took that position so that any litigant trying to recover for a violation of Section 3 alone of the Robinson-Patman Act have to somehow establish that it was one the antitrust laws for which the Clayton Act in its Section 4 created the treble damage remedy. Otherwise, they were faced with the problem that is I think well accepted law if our Congress creates a new offense and fixes the penalty, that is the penalty and unless a violation of Section 3 can be brought within the definition as being an antitrust law defined. There is no private treble damage remedy. The remedy is exclusively to criminal, fine and imprisonment provided for in that Section. Now to do that, Judge Yankwich and our Circuit Court, talked about whether it amended or not and used that term in a very broad sense of whether it is generally in antitrust field. Whether it adds something to the congressional effort to control monopoly and to regulate restraints against commerce and we submit that one of the fallacies of both Judge Yankwich's decision and our court, is if they are using a term, which I think Mr. Justice Frankfurter suggested. It is not helpful because its only use is to by calling something amendment you therefore assume that it is within the definition and the argument that if this amends, it automatically -- Congress automatically intended it to be within a definition and therefore to have a treble damage remedy, we think solves the question by assuming the answer and that the answer must be found in Congress' actual intention regardless of the term amendment as to whether a violation of this Act should have a private treble damage remedy. And we submit that the entire course of the Act that it was adapted. The actions of Congress in other examples subsequently indicate that it was not that intention. I do not want to review again the legislative history. I would be repeating mostly what Mr. Williams has said but I would like to point out that this question of whether there is treble damage remedy for violation of Section 3 was before Congress and was discussed on the floor but only in this sense. Representative Celler was opposing the bill because he believes the penalties were too strict. He did not want a criminal penalty on the businessman for the same Act for which he is subject to treble damages, an Act by the way that is common, can be common competitive practice selling at a lower price and to become the very malodorous criminal activity that Section 3 seeks to reach. It has to be characterized by some very bad purpose and the purpose can be a matter of degree so it is a very vague and indefinite offense in that sense. But every time in Congress when the question of treble damages for violation of Section 3 occurs, it was always the same act of discrimination, the same act of discrimination can violate both. Now the first clause of Section 3 deals with discrimination in illegal discounts and the discounts, and the quantity discounts and the discrimination in price were what Congress was concerned with and there is no where any discussion or even adverting to sales that are unreasonably below prices for the purposes of injuring competition and what that might mean.And nowhere is there an indication that Congress intended that if a man sold in unreasonably low prices for the purpose of enduring competition which by the way is this Section 3 as its ancestor in the Canadian criminal code that has been dictated in the brief that nowhere do they indicate that that type of thing is going to be subject to a treble damage remedy. Now, that -- the failure to realize or the failure to specifically bear in mind that the same act, same violation which could create both remedies, was always a discriminatory act prohibited by both Sections. The -- the same matter is referred to by this Court in the opinion of Bruce's Juices in which case the purchaser of cans was seeking to avoid the payment of the balance due because of the fact that he only received a 1% discount for buying 500,000 cans a year or $500,000 I believe whereas some of his competitors received the 5% discount for buying a million or more, whatever the figure is. This Court in the opinion made a remark that a violation of the Clayton Act and Robinson-Patman Act created a remedy, civil remedy for treble damages and did not distinguish. Well, it's true that if in illegal discounts where an illegal discrimination would violate both Acts. The violation would bear treble damage remedy but not under Section 3 as such. That case is of course cited as authority for the position counter to ours and we take the position that the remark was not necessary to the decision in that case in its dicta but again, as illustrative of the danger of not distinguishing between the act of discrimination that violates both Sections and whether or not a civil remedy is created by both Sections. That opinion pointed out that the violation that it referred to had to have two sales. Well that's not true. That's true with the discrimination but it's not true of Section 3 because Section 3, under the last clause, could have one sale at a tremendously unreasonably low price for the purpose of destroying competition in that area and that would be it. Therefore, we believe that the problem presented to this Court cannot be solved by the use of mere words such as amendatory. I don't think it's a good tool. It's what Congress actually did in enacting his legislation and that also present --
William J. Brennan, Jr.: Mr. Tittmann, Is there any -- anything indicated in the history why there should be this overlap?
John B. Tittmann: That is a difficult question, Your Honor. I might point out that in the remarks or even on the Florida House. One of the Representatives was objected to combining these two Acts and that's what Congress did. They combined two Acts. He was willing to vote for Section 3 alone but he was not willing to vote for them in the same bill. And his characterization was that this is a hodge-podge. He further indicated and I think I'm close enough to quote him. The courts will have the devil's own time resolving the inconsistency. What happened was that the Patman bill was introduced. The Borah-Van Nuys language was rejected by the House but included in the Senate. You had in effect two Acts separate and distinct, attempting to reach generally the same purposes and the Borah-Van Nuys language was left in to get an Act. And I think it was Representative Patman who's testifying before a congressional committee on this very subject in 1950. It's the language in citation that's here in the brief, he testified before the committee that Section 3 was included just for that very purpose to get a bill and that it had never been carried as one of the antitrust laws and that in his opinion it should be and that he hoped in 1950 that Congress will do something about it and amend Section 1 of the Clayton Act to specifically include it. I would like to advert briefly to the opinion in the Tenth Circuit. The basis -- one basis of which was and again they were using this word amendment, which I do not consider it very helpful method of solving the problem. But they took the position that the Robinson-Patman Act in its entirety amended the Clayton Act, therefore was in antitrust law, therefore treble damages. But the reason they took that was that there was no enacting clause in the Robinson-Patman bill other than at the beginning and the opinion in the Tenth Circuit appears in the record beginning at page 32. They base there wholly in part anyways on the fact that bill only had one enacting clause is hereby enacted that Section 2 of the Clayton Act is remanded to read as follows. And that since they didn't have an enacting clause on 2 and on 3 and on 4, that 2, 3 and 4 under one enacting clause therefore had to be an amendment as characterized in the enacting clause. It is significant I think that no other Court has ever used that ground. It may be significant that no counsel in this litigation anyway has attempted to rely on it. The answer I think is to be found in the brief of the Carnation Milk Company in the previous case that the enacting clause of any bill in Congress, the form of it is set by law and it only includes, be it by Senate Congress and simply or something be it enacted. And the enacting clause form of it does not contain the purpose of the Act so that that particular ground of our Court of Appeals decision, we submit, is without any foundation and particularly because in addition to fixing the form of the enacting clause, the laws, Congress has adapted specifically provide that it shall only appear once at the top. I mean it is not permissible as a matter of congressional form to have an enacting clause preceding every Section. Now --
Earl Warren: You simply attached no significance at all to the fact that they referred to that is an amendatory act --
John B. Tittmann: Your Honor, I submit that no -- that it is not at all significant. The amendatory Act that was temporary -- that Section referred to temporary legislation. One Act maybe generally amendatory of another but it does not help to determine whether Congress intended to give a treble damage remedy for its violation. It's our position.
Felix Frankfurter: Mr. Tittmann, why didn't the -- the title of the Act is an Act to amend Section 2 of the Act?
John B. Tittmann: I think -- pardon me.
Felix Frankfurter: Robinson-Patman Act doesn't say to amend the Clayton Act to its entirety just as to amend Section 2 and then it goes on, it's amended to read as follows. That's could be logical common place wherein which Congress legislates.it does it all the time that way?
John B. Tittmann: Well that is our contention, Your Honor that that is a far more reliable method of determining what Congress did than to try to use the phrase amendatory and thereby bring something in that is not the Congress obviously didn't. I think that's pointed out by Judge Duffy in the opinion in the Seventh Circuit where he points to the common practice of Congress to do just that to emphasize or perhaps elaborate, Mr. Chief Justice, your question by the same token. If you want to use amendatory in the sense of relating to a subject matter, you can make just as strong an argument that Section 5 of the Fair Trade Act was amendatory prohibiting unfair methods of competition. You can make the same --
Earl Warren: Did the -- did that Act say it was amendatory of the other Act?
John B. Tittmann: No --
Earl Warren: Well --
John B. Tittmann: It -- it did not.
Earl Warren: That's the only difference to --
John B. Tittmann: Oh the -- the question they use the word.
Earl Warren: Congress itself used the words. They are not my words. I just --
John B. Tittmann: I understand.
Earl Warren: -- that throughout this Act, they used the words “this amendatory Act.” Now, but you -- I think you've explained your position and you said you tested no significance to it so I understand your point.
John B. Tittmann: All right. The other point to which I would like to address myself briefly is the authorities or some short discussion of the authorities that have previously been decided in -- to mention with this question or if they bear on it.
Earl Warren: We'll recess now Mr. --